Per Curiam.
The defendant demurred to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action. Upon the coming up of said demurrer for argument, the defendant, in open court, waived its demurrer, and took time to answer. The case having been called for trial and a jury duly impaneled and sworn, a witness was called on behalf of the plaintiff; whereupon the defendant objected to the introduction of any testimony on behalf of the plaintiff, on the ground that the complaint failed to state facts sufficient to constitute a cause of action. The court sustained the objection, and, plaintiffs electing to stand upon their complaint, judgment of dismissal was entered, from which this appeal was taken.
The demurrer to the complaint having been waived, the sufficiency of the complaint could not be again called in question, under the rule announced in Watson v. Town of Kent, 35 Wash. 21, 76 Pac. 297. The judgment is therefore reversed, with instructions to overrule the objection to the introduction óf testimony.